               Case 18-12491-CSS              Doc 2083         Filed 09/21/20         Page 1 of 25




              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al.,1                             :
                                  : (Jointly Administered)
               Debtors.           :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On September 15, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by first class mail and email on the Fee
Application Service List attached hereto as Exhibit A:

         •   Fourth Interim Fee Application of Prime Clerk LLC, Administrative Advisor to the
             Debtors, for the period from May 1, 2020 through July 31, 2020 [Docket No. 2059]

       On September 15, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit B:

         •   Debtors’ Memorandum of Law (I) Supporting Confirmation of the Second
             Amended Joint Plan of Liquidation and (II) Responding to Objections Thereto [Docket
             No. 2063]

1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 2083      Filed 09/21/20     Page 2 of 25




          Notice of Filing of Confirmation Brief [Docket No. 2067]

       On September 15, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Core/2002
Agenda Service List attached hereto as Exhibit C; and by email on the Agenda Notice Parties
Service List attached ehereto as Exhibit D:

          Notice of Agenda of Matters Scheduled for Telephonic and Zoom Hearing on
           September 17, 2020 at 1:00 p.m. (ET) [Docket No. 2062]

Dated: September 21, 2020
                                                           /s/ Andrew G. Vignali
                                                           Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 21, 2020, by Andrew G. Vignali,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               2
                                                                                     SRF 46143
Case 18-12491-CSS   Doc 2083   Filed 09/21/20   Page 3 of 25




                        Exhibit A
                                                          Case 18-12491-CSS                Doc 2083           Filed 09/21/20               Page 4 of 25

                                                                                                   Exhibit A
                                                                                           Fee Application Service List
                                                                                       Served via first class mail and email

                 NAME                                   ATTENTION                                ADDRESS                            CITY       STATE POSTAL CODE                  EMAIL
Blank Rome LLP                             Attn: Kenneth J. Ottaviano            444 West Lake Street, Suite 1650              Chicago         IL   60606          kottaviano@blankrome.com
                                           Attn: Stuart M. Brown, Kaitlin                                                                                          stuart.brown@dlapiper.com
DLA Piper LLP (US)                         MacKenzie Edelman                     1201 North Market Street, Suite 2100          Wilmington      DE   19801          kaitlin.edelman@dlapiper.com
Katten Muchin Rosenman                     Attn: Geoffrey King, Partner          525 West Monroe Street                        Chicago         IL   60661‐3693     geoffrey.king@kattenlaw.com
M.J. Renick & Associates LLC               Attn: M. Jacob Renick                 51 Seacord Road                               New Rochelle    NY   10804          jrenick@mjrenick.com
Pachulski Stang Ziehl & Jones LLP          Attn: Colin R. Robinson               919 North Market Street 17th Floor            Wilmington      DE   19801          crobinson@pszjlaw.com

Promise Healthcare Group, LLC              Attn: Andrew Hinkelman                999 Yamato Road, 3rd Floor                    Boca Raton      FL   33431          andrew.hinkelman@fticonsulting.com
                                           Attn: Andrew H. Sherman Boris I.                                                                                        asherman@sillscummis.com
Sills Cummis & Gross P.C.                  Mankovetskiy                          One Riverfront Plaza                          Newark          NJ   07102          bmankovetskiy@sillscummis.com
                                                                                 District of Delaware, J. Caleb Boggs
                                                                                 Federal Building, 844 King Street, Suite
The Office of the United States Trustee Attn: Benjamin Hackman                   2207, Lockbox 35                              Wilmington      DE   19801          benjamin.a.hackman@usdoj.gov
                                                                                                                                                                   john.tishler@wallerlaw.com
Waller Lansden Dortch & Davis, LLP         Attn: John Tishler , Katie Stenberg   511 Union Street, Suite 2700                  Nashville       TN   37219          katie.stenberg@wallerlaw.com




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                     Page 1 of 1
Case 18-12491-CSS   Doc 2083   Filed 09/21/20   Page 5 of 25




                        Exhibit B
                                                           Case 18-12491-CSS                   Doc 2083            Filed 09/21/20           Page 6 of 25
                                                                                                        Exhibit B
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below
                 DESCRIPTION                                        NAME                                               ADDRESS                                     EMAIL            METHOD OF SERVICE

                                                                                             Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                             1301 Avenue of the Americas
                                                                                             Floor 42                                             andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                    Arent Fox LLP                                 New York NY 10019                                    beth.brownstein@arentfox.com   Email
                                                                                             Attn: Robert M. Hirsh
                                                                                             1301 Avenue of the Americas
                                                                                             Floor 42
Counsel to Medline Industries, Inc.            Arent Fox LLP                                 New York NY 10019                                    robert.hirsh@arentfox.com      Email
                                                                                             Attn: Ralph Ascher, Esquire
                                                                                             11022 Acaia Parkway
Counsel to Southland Management Group,                                                       Suite D
Inc.                                           Ascher & Associates, P.C.                     Garden Grove CA 92840                                ralphascher@aol.com            Email
                                                                                             Attn: Matthew P. Austria
                                                                                             1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC       Austria Legal, LLC                            Wilmington DE 19801                                  maustria@austriallc.com        Email
Counsel to Wells Fargo Vendor Financial        Bankruptcy Administration ‐ Wells Fargo       Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information       Vendor Financial Services, LLC fka GE Capital 1738 Bass Road
Technology Solutions                           Information                                   Macon GA 31210                                                                      First Class Mail
Counsel to Wells Fargo Vendor Financial        Bankruptcy Administration ‐ Wells Fargo       Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information       Vendor Financial Services, LLC fka GE Capital P.O. Box 13708
Technology Solutions                           Information                                   Macon GA 31208‐3708                                                                 First Class Mail
                                                                                             Attn: David M. Powlen & Kevin G. Collins
                                                                                             1000 N. West Street
                                                                                             Suite 1500                                           david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation       Barnes & Thornburg LLP                        Wilmington DE 19801                                  kevin.collins@btlaw.com        Email
                                                                                             Attn: Daniel I. Barness
                                                                                             11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                               2nd Floor
Inc.                                           Barness & Barness LLP                         Los Angeles CA 90064                                 Daniel@BarnessLaw.com          Email
                                                                                             Attn: Justin R. Alberto, Erin R. Fay, & Gregory J.
                                                                                             Flasser
                                                                                             600 N. King Street                                   jalberto@bayardlaw.com
                                                                                             Suite 400                                            efay@bayardlaw.com
Counsel to Freedom Medical, Inc.               Bayard, P.A.                                  Wilmington DE 19801                                  gflasser@bayardlaw.com         Email
                                                                                             Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                             222 Delaware Avenue
Counsel to Alamo Mobile X‐Ray & EKG                                                          Suite 801                                            jhoover@beneschlaw.com
Services, Inc.                                 Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                     kcapuzzi@beneschlaw.com        Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                        Page 1 of 11
                                                                 Case 18-12491-CSS             Doc 2083           Filed 09/21/20          Page 7 of 25
                                                                                                        Exhibit B
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below
                 DESCRIPTION                                               NAME                                    ADDRESS                                      EMAIL         METHOD OF SERVICE
                                                                                               Attn: Lara S. Martin, Esq.
                                                                                               Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.              Bernstein‐Burkley, P.C.                 Pittsburgh PA 15219                              lmartin@bernsteinlaw.com    Email
Counsel to Bio‐Medical Applications of
Louisiana, LLC d/b/a Shreveport Regional                                                       Attn: David M. Klauder
Dialysis Center a/k/a BMA Northwest                                                            1204 N. King Street
Louisiana                                              Bielli & Klauder, LLC                   Wilmington DE 19801                              dklauder@bk‐legal.com       Email

                                                                                               Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                               10 South Riverside Plaza
                                                                                               Suite 875                                        kottaviano@blankrome.com
Counsel for CVP Loan                                   Blank Rome LLP                          Chicago IL 60606                                 ptinkham@blankrome.com      Email
                                                                                               Attn: Victoria A. Guilfoyle
                                                                                               1201 N. Market Street
                                                                                               Suite 800
Counsel for CVP Loan                                   Blank Rome LLP                          Wilmington DE 19801                              guilfoyle@blankrome.com     Email
                                                                                               Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No.                                                   One South Broad Street, Suite 1600
1 d/b/a Mobilex                              Bovarnick and Associates, LLC                     Philadelphia PA 19107                            RBovarnick@rbovarnick.com   Email
                                                                                               Attn: Joseph P. Titone
                                                                                               P.O. Box 3197
                                                                                               23rd Floor One American Place, 301 Main
                                                                                               Street
Counsel to Our Lady of the Lake Hospital, Inc. Breazeale, Sachse & Wilson, LLP                 Baton Rouge LA 70801                             joseph.titone@bswllp.com    Email
                                                                                               Attn: Pamela K. Webster, Esq.
                                                                                               1000 Wilshire Boulevard
                                                                                               Suite 1500
Interested Party (Case No. 18‐12492)                   Buchalter, A Professional Corporation   Los Angeles CA 90017                             pwebster@buchalter.com      Email
                                                                                               Attn: Mary F. Caloway, Esquire
                                                                                               919 N. Market Street
                                                                                               Suite 1500
Counsel to Nautilus Insurance Company                  Buchanan Ingersoll & Rooney PC          Wilmington DE 19801                              mary.caloway@bipc.com       Email
                                                                                               Attn: J. Cory Falgowski, Esquire
                                                                                               1201 N. Market Street
                                                                                               Suite 1407
Counsel for National Health Investors, Inc.            Burr & Forman LLP                       Wilmington DE 19801                              jfalgowski@burr.com         Email
                                                                                               Attn: Patrick Warfield, Esquire
                                                                                               222 Second Avenue South
                                                                                               Suite 2000
Counsel for National Health Investors, Inc.            Burr & Forman LLP                       Nashville TN 37201                               pwarfield@burr.com          Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                       Page 2 of 11
                                                                 Case 18-12491-CSS                 Doc 2083           Filed 09/21/20          Page 8 of 25
                                                                                                            Exhibit B
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below
                 DESCRIPTION                                                NAME                                       ADDRESS                                      EMAIL                METHOD OF SERVICE
                                                                                                   Attn: Kenneth K. Wang
                                                                                                   300 S. Spring Street
Counsel to California Dept. of Health Care                                                         No. 1702
Services                                               California Office of the Attorney General   Los Angeles CA 90013                            kenneth.wanh@doj.ca.gov             Email
                                                                                                   ATTN: TYRONZA WALTON
                                                                                                   7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                     Cardinal Health Pharma                      DUBLIN OH 43017                                 Tyronza.Walton@cardinalhealth.com   Email
                                                                                                   Attn: Alexandre I. Cornelius, Esq. and Summer
                                                                                                   Saad, Esq.
                                                                                                   1299 Ocean Avenue
Counsel to Efficient Management Resource                                                           Suite 450                                       acornelius@costell‐law.com
Systems, Inc..                                         Costell & Cornelius Law Corp                Santa Monica CA 90401                           ssaad@costell‐law.com               Email
                                                                                                   Attn: Joseph Grey, Esquire
                                                                                                   1105 North Market Street
                                                                                                   Suite 901
Counsel to Ally Bank                                   Cross & Simon, LLC                          Wilmington DE 19801                             jgrey@crosslaw.com                  Email
                                                                                                   Attn: Brian E. Greer, Esq.
                                                                                                   Three Bryant Park
                                                                                                   1095 Avenue of the Americas
Counsel to Select Medical Corporation                  DECHERT LLP                                 New York NY 10036‐6797                          brian.greer@dechert.com             Email
                                                                                                   Attn: Stephen M. Leitzell, Esq., Jonathan R.
                                                                                                   Stott, Esq.
                                                                                                   Cira Centre
                                                                                                   2929 Arch Street                                stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                  DECHERT LLP                                 Philadelphia PA 19104‐2808                      jonathan.stott@dechert.com          Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Carvel State Office Building
                                                                                                   820 North French Street , 6th Floor
Delaware Attorney General                              Delaware Attorney General                   Wilmington DE 19801                             attorney.general@state.de.us        Email
                                                                                                   Attn: Zillah Frampton
                                                                                                   820 North French Street
Delaware Division of Revenue                           Delaware Division of Revenue                Wilmington DE 19801                             fasnotify@state.de.us               Email
                                                                                                   Corporations Franchise Tax
                                                                                                   P.O. Box 898
Delaware Secretary of State                            Delaware Secretary of State                 Dover DE 19903                                  dosdoc_ftax@state.de.us             Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   820 Silver Lake Boulevard
                                                                                                   Suite 100
Delaware State Treasury                                Delaware State Treasury                     Dover DE 19904                                  statetreasurer@state.de.us          Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                           Page 3 of 11
                                                                 Case 18-12491-CSS              Doc 2083           Filed 09/21/20         Page 9 of 25
                                                                                                         Exhibit B
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below
                 DESCRIPTION                                                NAME                                     ADDRESS                                     EMAIL                   METHOD OF SERVICE
                                                                                                Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                                Edelman
                                                                                                1201 N. Market Street
                                                                                                Suite 2100                                       stuart.brown@dlapiper.com
Counsel to Debtors                                     DLA Piper LLP (US)                       Wilmington DE 19801                              kaitlin.edelman@dlapiper.com         Email
                                                                                                Attn: Amish R. Doshi, Esq.
                                                                                                1979 Marcus Avenue
                                                                                                Suite 210E
Counsel to Oracle America, Inc.                        Doshi Legal Group, P.C.                  Lake Success NY 11042                            amish@doshilegal.com                 Email
                                                                                                Attn: Allen A. Etish, Esquire
                                                                                                20 Brace Road
                                                                                                Suite 400
Counsel to PMA Insurance Group                         Earp Cohn P.C.                           Cherry Hill NJ 08034                             aetish@earpcohn.com                  Email
                                                                                                Attn: Christopher F. Graham, Esquire and Sarah
                                                                                                Morrissey, Esquire
                                                                                                10 Bank Street
                                                                                                Suite 700                                        cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                 Eckert Seamans Cherin & Mellott, LLC     White Plains NY 10606                            smorrissey@eckertseamans.com         Email
                                                                                                Attn: Tara L. Lattomus, Esquire
                                                                                                222 Delaware Avenue
                                                                                                7th Floor                                        tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                 Eckert Seamans Cherin & Mellott, LLC     Wilmington DE 19801                              boneill@eckertseamans.com            Email
                                                                                                ATTN: WILLIAM PALLEY
                                                       Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                     Inc.                                     CHATSWORTH CA 91311                                                                   First Class Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                1650 Arch Street
Environmental Protection Agency ‐ Region 3             Environmental Protection Agency          Philadelphia PA 19103‐2029                                                            First Class Mail
                                                                                                ATTN: ERIC S. WENZEL
                                                                                                219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                     Freedom Medical, Inc.                    EXTON PA 19341                                   ewenzel@freedommedical.com           Email
                                                                                                Attn: Andrew Hinkelman, Jennifer Byrne and
                                                                                                Christopher Goff
                                                                                                214 North Tryon Street                           andrew.hinkelman@fticonsulting.com
                                                                                                Suite 1900                                       jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                        FTI Consulting                           Charlotte NC 28202                               christopher.goff@fticonsulting.com   Email
                                                                                                Attn: Craig B. Garner, Esq.
                                                                                                13274 Fiji Way
Counsel to Efficient Management Resource                                                        Suite 250
Systems, Inc..                                         Garner Health Law Corporation            Marina del Rey CA 90292                          craig@garnerhealth.com               Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                        Page 4 of 11
                                                                Case 18-12491-CSS               Doc 2083          Filed 09/21/20           Page 10 of 25
                                                                                                         Exhibit B
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below
                 DESCRIPTION                                              NAME                                      ADDRESS                                      EMAIL                     METHOD OF SERVICE
                                                                                                Attn: Suzanne E. Rand‐Lewis
                                                                                                5990 Sepulveda Blvd. #630                       srand‐lewis@randandrand‐lewisplcs.com
Counsel to Viola Ovchar                                Gary Rand & Suzanne E. Rand‐Lewis PLCS   Sherman Oaks CA 91411                           grand@randandrand‐lewisplcs.com         Email
                                                                                                Attn: Natasha Songonuga
                                                                                                300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient                                                       Suite 1015
Care Ombudsman                                         Gibbons P.C.                             Wilmington DE 19801‐1671                        nsongonuga@gibbonslaw.com               Email
Counsel to Bio‐Medical Applications of                                                          Attn: Alan D. Halperin, Esq., Debra J. Cohen,
Louisiana, LLC d/b/a Shreveport Regional                                                        Esq.
Dialysis Center a/k/a BMA Northwest                                                             40 Wall Street, 37th Floor                      ahalperin@halperinlaw.net
Louisiana                                              Halperin Battaglia Benzija, LLP          New York NY 10005                               dcohen@halperinlaw.net                  Email
                                                                                                ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                CARNEY, ESQ.
                                                                                                C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                       Heb Ababa, Ronaldoe Gutierrez, and       14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                     Yolanda Penney                           CHINO HILLS CA 91709                            jantonelli@antonellilaw.com             Email
                                                                                                Attn: Daniel K. Hogan, Esq.
                                                                                                1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp. Hogan♦McDaniel                                    Wilmington DE 19806                             dkhogan@dkhogan.com                     Email
                                                                                                Attn: Cristina Lopes Goulart ‐ Bankruptcy
                                                                                                Coordinator
                                                                                                Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                              IBM Credit LLC                           Rio de Janeiro RJ 22290‐240 Brazil              cgoulart@br.ibm.com                     Email
                                                                                                Attn: Paul Wearing
                                                                                                Special Handling Group
                                                                                                7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18‐12499) IBM Credit LLC                                    Smyrna GA 30082                                                                         First Class Mail
                                                                                                Centralized Insolvency Operation
                                                                                                2970 Market Street
                                                                                                Mail Stop 5 Q30 133
IRS Insolvency Section                                 Internal Revenue Service                 Philadelphia PA 19104‐5016                                                              First Class Mail
                                                                                                Centralized Insolvency Operation
                                                                                                P.O. Box 7346
IRS Insolvency Section                                 Internal Revenue Service                 Philadelphia PA 19101‐7346                                                              First Class Mail
                                                                                                Attn: Jay L. Welford
                                                                                                27777 Franklin Road
Counsel to VFI KR SPE I, LLC and Varilease                                                      Suite 2500
Finance, Inc.                                          Jaffe Raitt Heuer & Weiss, P.C.          Southfield MI 48034‐8214                        jwelford@jaffelaw.com                   Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                        Page 5 of 11
                                                                Case 18-12491-CSS                  Doc 2083          Filed 09/21/20          Page 11 of 25
                                                                                                            Exhibit B
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below
                 DESCRIPTION                                              NAME                                         ADDRESS                                      EMAIL               METHOD OF SERVICE
                                                                                                   Attn: David S. Rubin
                                                                                                   445 N. Boulevard, Suite 300
                                                                                                   P.O. Box 2997
Counsel to Rouge General Medical Center                Kantrow Spaht Weaver and Blitzer (APLC)     Baton Rouge LA 70821‐2997                       david@kswb.com                     Email
                                                                                                   Attn: Domenic E. Pacitti, Esq.
                                                                                                   919 Market Street
                                                                                                   Suite 1000
Counsel to City National Bank of Florida               Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801‐3062                        dpacitti@klehr.com                 Email
                                                                                                   Attn: Morton R. Branzburg, Esq.
                                                                                                   1835 Market Street
                                                                                                   Suite 1400
Counsel to City National Bank of Florida               Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                           mbranzburg@klehr.com               Email
                                                                                                   Attn: Hallie D. Hannah, Esq.
                                                                                                   100 Pacifica
Counsel to Creditor Harbor Pointe Air                                                              Suite 370
Conditioning & Control Systems, Inc.                   Law Office of Mitchell B. Hannah            Irvine CA 92618                                 hallie@hannahlaw.com               Email
                                                                                                   Attn: Guy R. Bayley, Esq.
Counsel to Coastline Anesthesia and Pain                                                           547 S. Marengo Avenue
Medical Group                                          Law Offices of Guy R. Bayley                Pasadena CA 91101                               bayleyco@me.com                    Email
                                                                                                   Attn: Gary E. Klausner, Esq.
                                                                                                   10250 Constellation Boulevard
                                                                                                   Suite 1700
Counsel to AGF Investment Fund 5, LLC                  Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                            GEK@lnbyb.com                      Email
                                                                                                   Attn: Elizabeth Weller
                                                                                                   2777 N. Stemmons Freeway
                                                                                                   Suite 1000
Counsel to Dallas County                               Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                 dallas.bankruptcy@publicans.com    Email
                                                                                                   Attn: President or General Counsel
                                                                                                   P.O. Box 3064
Counsel to Harris County                               Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253‐3064                           houston_bankruptcy@publicans.com   Email
                                                                                                   Attn: Matthew J. Rifino, Esq. and Kate Roggio
                                                                                                   Buck, Esq.
                                                                                                   405 N. King Street
Counsel for Aetna Health Inc. and certain                                                          8th Floor                                       mrifino@mccarter.com
affiliated entities                                    McCarter & English, LLP                     Wilmington DE 19801                             kbuck@mccarter.com                 Email
                                                                                                   Attn: William P. Smith, James W. Kapp and
                                                                                                   Megan Preusker
Proposed Special Counsel for the Silver Lake                                                       444 West Lake Street                            wsmith@mwe.com
Debtors in Connection with the Sale of the                                                         Suite 4000                                      jkapp@mwe.com
Silver Lake Medical Center                             McDermott Will & Emery LLP                  Chicago IL 60606                                mpreusker@mwe.com                  Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                           Page 6 of 11
                                                       Case 18-12491-CSS                 Doc 2083           Filed 09/21/20          Page 12 of 25
                                                                                                   Exhibit B
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below
                 DESCRIPTION                                    NAME                                         ADDRESS                                        EMAIL             METHOD OF SERVICE
                                                                                        Attn: Art Gambill
                                                                                        Promenade
                                                                                        1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility McGuireWoods LLP                       Atlanta GA 30309‐3534                               agambill@mcguirewoods.com      Email
                                                                                        Attn: Brian I. Swett and Alexandra Shipley
                                                                                        77 West Wacker Drive
Counsel to Wells Fargo Bank, National                                                   Suite 4100                                          bswett@mcguirewoods.com
Association                                      McGuirewoods LLP                       Chicago IL 60601‐1818                               ashipley@mcquirewoods.com      Email
                                                                                        Attn: Sheryl L. Moreau
                                                                                        Bankruptcy Unit
                                                                                        P.O. Box 475
Counsel to Department of Revenue                 Missouri Department of Revenue         Jefferson City MO 65105‐0475                                                       First Class Mail
                                                                                        Attn: Brett D. Fallon, Esq.
                                                                                        500 Delaware Avenue, Suite 1500
                                                                                        P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC            Morris James LLP                       Wilmington DE 19899‐2306                            bfallon@morrisjames.com        Email
                                                                                        Attn: Andrew R. Remming, Joseph C. Barsalona
                                                                                        II
                                                                                        1201 N. Market St.
                                                                                        16th Floor                                          aremming@mnat.com
Counsel for Concordia Bank & Trust Company Morris, Nichols, Arsht & Tunnell LLP         Wilmington DE 19899‐1347                            jbarsalona@mnat.com            Email
                                                                                        ATTN: JERRY CARPENTER
                                                                                        4721 MORRISON DRIVE
                                                 Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors               Inc.                                   MOBILE AL 36609                                                                    First Class Mail
                                                                                        Attn: Timothy M. Swanson
                                                                                        1400 16th Street
                                                                                        Sixth Floor
Counsel to DaVita, Inc.                          Moye White LLP                         Denver CO 80202                                     tim.swanson@moyewhite.com      Email
                                                                                        Attn: Benjamin Hackman
                                                                                        J. Caleb Boggs Federal Building
                                                                                        844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware       Office of the United States Trustee    Wilmington DE 19801                                 benjamin.a.hackman@usdoj.gov   Email
                                                                                        Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and
                                                                                        Michael R. Maizel, Esq.                             jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient                                               230 Park Avenue                                     ryan@otterbourg.com
Care Ombudsman                                   Otterbourg P.C.                        New York NY 10169                                   mmaizel@otterbourg.com         Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                  Page 7 of 11
                                                                Case 18-12491-CSS                  Doc 2083           Filed 09/21/20           Page 13 of 25
                                                                                                            Exhibit B
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below
                 DESCRIPTION                                              NAME                                         ADDRESS                                       EMAIL           METHOD OF SERVICE
                                                                                                   Attn: Jeffrey N. Pomerantz, Esq., Bradford J.
                                                                                                   Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                   919 N. Market Street                            jpomerantz@pszjlaw.com
Counsel to the Official Committee of                                                               17th Floor                                      bsandler@pszjlaw.com
Unsecured Creditors                                    Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19801                             crobinson@pszjlaw.com           Email
City of Wichita Falls, Wichita Falls                                                               Attn: Jeanmarie Baer
Independent School District and Wichita                Perdue, Brandon, Fielder, Collins & Mott,   P.O. Box 8188
County                                                 L.L.P.                                      Wichita Falls TX 76307                          jbaer@pbfcm.com                 Email
                                                                                                   Attn: Jeremy R. Johnson
                                                                                                   600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                  Polsinelli PC                               New York NY 10016                               jeremy.johnson@polsinelli.com   Email
                                                                                                   Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                   222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                  Polsinelli PC                               Wilmington DE 19801                             bdolphin@polsinelli.com         Email

                                                                                                   Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                   1313 North Market Street, Sixth Floor
                                                                                                   P.O. Box 951                                    jryan@potteranderson.com
Counsel to LADMC, LLC                                  Potter Anderson & Corroon LLP               Wilmington DE 19899                             rmcneill@potteranderson.com     Email
                                                                                                   Attn: Phillip G. Vermont
Counsel to Pacific Hospital Management, Inc.,                                                      500 Hopyard Road
a California Corporation, dba Promise Hospital                                                     Suite 225
of San Diego, California                       Randick O'Dea & Tooliatos, LLP                      Pleasanton CA 94588                             pvermont@randicklaw.com         Email
                                                                                                   Attn: John H. Knight, Amanda R. Steele and
                                                                                                   David T. Queroli
                                                                                                   One Rodney Square                               knight@rlf.com
Counsel to Wells Fargo Bank, National                                                              920 North King Street                           steele@rlf.com
Association                                            Richards, Layton & Finger, P.A.             Wilmington DE 19801                             queroli@rlf.com                 Email
                                                                                                   Attn: Lucian B. Murley, Esquire
                                                                                                   1201 North Market Street, Suite 2300
                                                                                                   P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc. Saul Ewing Arnstein & Lehr LLP                      Wilmington DE 19899                             luke.murley@saul.com            Email
                                                                                                   Attn: Rose Cherson
                                                                                                   919 Third Avenue
Counsel to the SWC Landlords                           Schulte Roth & Zabel LLP                    New York NY 10022                               rose.cherson@srz.com            Email
                                                                                                   Secretary of the Treasury
Securities and Exchange Commission ‐                                                               100 F Street NE
Headquarters                                           Securities & Exchange Commission            Washington DC 20549                             secbankruptcy@sec.gov           Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                            Page 8 of 11
                                                                Case 18-12491-CSS              Doc 2083           Filed 09/21/20         Page 14 of 25
                                                                                                        Exhibit B
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below
                 DESCRIPTION                                             NAME                                      ADDRESS                                       EMAIL              METHOD OF SERVICE
                                                                                               Attn: Bankruptcy Department
                                                                                               Brookfield Place
Securities and Exchange Commission ‐                   Securities & Exchange Commission ‐ NY   200 Vesey Street, Suite 400                      bankruptcynoticeschr@sec.gov
Regional Office                                        Office                                  New York NY 10281‐1022                           nyrobankruptcy@sec.gov            Email
                                                                                               Attn: Bankruptcy Department
                                                                                               One Penn Center
Securities and Exchange Commission ‐                   Securities & Exchange Commission ‐      1617 JFK Boulevard, Suite 520
Regional Office                                        Philadelphia Office                     Philadelphia PA 19103                            secbankruptcy@sec.gov             Email
                                                                                               Attn: Edward H. Tillinghast, III, Esq.
Counsel to Spectrum a/k/a Charter                                                              30 Rockefeller Plaza
Communications, Inc                                    Sheppard Mullin Richter & Hampton LLP   New York NY 10112                                etillinghast@sheppardmullin.com   Email

                                                                                               Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                               Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                               The Legal Center                                 asherman@sillscummis.com
Counsel to the Official Committee of                                                           One Riverfont Plaza                              bmankovetskiy@sillscummis.com
Unsecured Creditors                                    Sills Cummis & Gross P.C.               Newark NJ 07102                                  rbrennan@sillscummis.com          Email
                                                                                               Attn: Steven L. Walsh
                                                                                               One Rodney Square
Counsel for Symphony Diagnostic Services No.                                                   P.O. Box 636
1 d/b/a Mobilex                              Skadden, Arps, Slate, Meagher & Flom LLP          Wilmington DE 19899‐0636                         steven.walsh@skadden.com          Email
                                                                                               Attn: Lisa Hatfield
                                                                                               500 Creek View Road
                                                                                               Suite 304
Counsel to Webb Shade Memorial Fund                    Stern & Eisenberg Mid‐Atlantic, PC      Newark DE 19711                                  lhatfield@sterneisenberg.com      Email

                                                                                               Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                               919 North Market Street
                                                                                               Suite 1300                                       jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                     Wilmington DE 19801                              ebc@stevenslee.com                Email
                                                                                               Attn: Robert Lapowsky
                                                                                               620 Freedom Business Center
                                                                                               Suite 200
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                     King of Prussia PA 19406                         rl@stevenslee.com                 Email
                                                                                               Attn: Paul Douglas Stewart, Jr., Brandon A.
                                                                                               Brown
                                                                                               301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                           P. O. Box 2348                                   dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek             Stewart Robbins & Brown LLC             Baton Rouge LA 70821‐2348                        bbrown@stewartrobbins.com         Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                        Page 9 of 11
                                                                Case 18-12491-CSS              Doc 2083           Filed 09/21/20         Page 15 of 25
                                                                                                         Exhibit B
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below
                 DESCRIPTION                                               NAME                                     ADDRESS                                      EMAIL                 METHOD OF SERVICE
                                                                                               Attn: Sabrina L. Streusand & Anh Nguyen
                                                                                               1801 S. Mopac Expressway, Suite 320               streusand@slollp.com
Counsel for Dell Financial Services, LLC               Streusand, Landon, Ozburn & Lemmon, LLP Austin TX 78746                                   nguyen@slollp.com                  Email
                                                                                               ATTN: BRENDAN BAKIR
                                                                                               18000 STUDEBAKER ROAD
                                                                                               SUITE 700
Top 30 Largest Unsecured Creditors                     Surgical Program Development            CERRITOS CA 90703                                                                    First Class Mail
                                                                                               Attn: J. Casey Roy
                                                                                               Bankruptcy & Collections Division
Counsel to the Texas Health and Human                                                          P.O. Box 12548‐ MC 008
Services Commission                                    Texas Attorney General’s Office         Austin TX 78711‐2548                              casey.roy@oag.texas.gov            Email

                                                                                                Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                                Bankruptcy & Collections Division
Counsel for the Texas Comptroller of Public                                                     P.O. Box 12548                                   sherri.simpson@oag.texas.gov
Accounts                                               Texas Attorney General's Office          Austin TX 78711‐2548                             christopher.murphy@oag.texas.gov   Email
                                                                                                Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                824 N. Market Street
                                                                                                Suite 810                                        leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                    The Rosner Law Group LLC                 Wilmington DE 19801                              gibson@teamrosner.com              Email
                                                                                                Attn: Dan McAllister
                                                                                                Bankruptcy Desk
Counsel for The San Diego County Treasurer‐                                                     1600 Pacific Highway, Room 162
Tax Collector of California                            Treasurer‐Tax Collector                  San Diego CA 92101                                                                  First Class Mail
                                                                                                Attn: General Counsel
                                                                                                950 Pennsylvania Avenue, NW
United States Department of Justice                    U.S. Department of Justice               Washington DC 20530‐0001                                                            First Class Mail
                                                                                                Attn: Ruth A. Harvey, Margaret M. Newell, Seth
                                                                                                B. Shapiro
                                                                                                P.O. Box 875
                                                                                                Ben Franklin Station
Counsel to the United States                           U.S. Department of Justice               Washington DC 20044‐0875                         seth.shapiro@usdoj.gov             Email

                                                                                                Attn: Charles Oberly
                                                                                                c/o Ellen Slights
                                                                                                1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                 US Attorney for Delaware                 Wilmington DE 19899‐2046                         usade.ecfbankruptcy@usdoj.gov      Email
                                                                                                Attn: Gary F. Torrell, Esq.
                                                                                                1888 Century Park East
                                                                                                Suite 1100
Counsel to LADMC, LLC                                  Valensi Rose, PLC                        Los Angeles CA 90067                                                                First Class Mail


         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                        Page 10 of 11
                                                                 Case 18-12491-CSS               Doc 2083          Filed 09/21/20            Page 16 of 25
                                                                                                          Exhibit B
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below
                  DESCRIPTION                                               NAME                                      ADDRESS                                        EMAIL           METHOD OF SERVICE
                                                                                                 Attn: David E. Lemke, Esquire and Melissa W.
                                                                                                 Jones, Esquire
                                                                                                 Nashville City Center
                                                                                                 511 Union Street, Suite 2700                      david.lemke@wallerlaw.com
Counsel to Ally Bank                                    Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                melissa.jones@wallerlaw.com    Email
                                                                                                 Attn: John Tishler, Katie G. Stenberg, Blake D.
                                                                                                 Roth, and Tyler Layne                             john.tishler@wallerlaw.com
                                                                                                 511 Union Street                                  katie.stenberg@wallerlaw.com
                                                                                                 Suite 2700                                        blake.roth@wallerlaw.com
Counsel to Debtors                                      Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                Tyler.Layne@wallerlaw.com      Email

                                                                                                 Attn: Specialty Finance Loan Portfolio Manager
                                                                                                 2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                  Wells Fargo Bank, National Association   Santa Monica CA 90404                                                            First Class Mail
                                                                                                 Attn: Stephen D. Wheelis and Richard A.
                                                                                                 Rozanski
                                                                                                 2312 S MacArthur Dr.
                                                                                                 P.O. Box 13199
Counsel to Concordia Bank & Trust Company               Wheelis & Rozanski, APLC                 Alexandria LA 71315‐3199                          steve@wheelis‐rozanski.com     Email
                                                                                                 Attn: Christopher M. Samis
                                                                                                 The Renaissance Centre
                                                                                                 405 North King Street, Suite 500
Counsel to the SWC Landlords                            Whiteford, Taylor & Preston LLC          Wilmington DE 19801                               csamis@wtplaw.com              Email
                                                                                                 Attn: William A. Catlett
                                                                                                 Dill Bamvakais Building
                                                                                                 9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                   William A. Catlett, L.L.C.               St. Louis MO 63123                                william@catlett.biz            Email
                                                                                                 ATTN: PETE HARTLEY
                                                        Wound Care Management, LLC D/B/A         16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                      Medcentris                               HAMMOND LA 70403                                                                 First Class Mail
                                                                                                 Attn: Robert S. Brady and Sean T. Greecher
                                                                                                 Rodney Square                                     bankfilings@ycst.com
                                                                                                 1000 North King Street                            rbrady@ycst.com
Counsel to Select Medical Corporation                   Young Conaway Stargatt & Taylor, LLP     Wilmington DE 19801                               sgreecher@ycst.com             Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18‐12491 (CSS)                                                                        Page 11 of 11
Case 18-12491-CSS   Doc 2083   Filed 09/21/20   Page 17 of 25




                        Exhibit C
                                                                  Case 18-12491-CSS                       Doc 2083            Filed 09/21/20   Page 18 of 25
                                                                                                                    Exhibit C
                                                                                                           Core/2002 Agenda Service List
                                                                                                             Served as set forth below
               DESCRIPTION                                                 NAME                                        ADDRESS             FACSIMILE                    EMAIL                METHOD OF SERVICE
Counsel to Medline Industries, Inc.                    Arent Fox LLP                                                                                   robert.hirsh@arentfox.com           Email
                                                                                                                                                       andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                            Arent Fox LLP                                                                                   beth.brownstein@arentfox.com        Email
Counsel to Southland Management Group,
Inc.                                                   Ascher & Associates, P.C.                                                                       ralphascher@aol.com                 Email
Counsel for Dell Financial Services, LLC               Austria Legal, LLC                                                                              maustria@austriallc.com             Email
Counsel to Wells Fargo Vendor Financial                Bankruptcy Administration ‐ Wells Fargo         Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information               Vendor Financial Services, LLC fka GE Capital   1738 Bass Road
Technology Solutions                                   Information                                     Macon GA 31210                                                                      Overnight Mail
Counsel to Wells Fargo Vendor Financial                Bankruptcy Administration ‐ Wells Fargo         Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information               Vendor Financial Services, LLC fka GE Capital   P.O. Box 13708
Technology Solutions                                   Information                                     Macon GA 31208‐3708                                                                 Overnight Mail
                                                                                                                                                       david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation               Barnes & Thornburg LLP                                                                          kevin.collins@btlaw.com             Email

Counsel to Doctors Infection Control Services,
Inc.                                           Barness & Barness LLP                                                                                   Daniel@BarnessLaw.com               Email
                                                                                                                                                       jalberto@bayardlaw.com
                                                                                                                                                       efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                       Bayard, P.A.                                                                                    gflasser@bayardlaw.com              Email
Counsel to Alamo Mobile X‐Ray & EKG                                                                                                                    jhoover@beneschlaw.com
Services, Inc.                                         Benesch, Friedlander, Coplan & Aronoff LLP                                                      kcapuzzi@beneschlaw.com             Email
Counsel to Creditor, Beckman Coulter Inc.              Bernstein‐Burkley, P.C.                                                                         lmartin@bernsteinlaw.com            Email
Counsel to Bio‐Medical Applications of
Louisiana, LLC d/b/a Shreveport Regional
Dialysis Center a/k/a BMA Northwest
Louisiana                                              Bielli & Klauder, LLC                                                                           dklauder@bk‐legal.com               Email
                                                                                                                                                       kottaviano@blankrome.com
Counsel for CVP Loan                         Blank Rome LLP                                                                                            ptinkham@blankrome.com              Email
Counsel for CVP Loan                         Blank Rome LLP                                                                                            guilfoyle@blankrome.com             Email
Counsel for Symphony Diagnostic Services No.
1 d/b/a Mobilex                              Bovarnick and Associates, LLC                                                                             RBovarnick@rbovarnick.com           Email

Counsel to Our Lady of the Lake Hospital, Inc.         Breazeale, Sachse & Wilson, LLP                                                                 joseph.titone@bswllp.com            Email
Interested Party (Case No. 18‐12492)                   Buchalter, A Professional Corporation                                                           pwebster@buchalter.com              Email
Counsel to Nautilus Insurance Company                  Buchanan Ingersoll & Rooney PC                                                                  mary.caloway@bipc.com               Email
Counsel for National Health Investors, Inc.            Burr & Forman LLP                                                                               jfalgowski@burr.com                 Email
Counsel for National Health Investors, Inc.            Burr & Forman LLP                                                                               pwarfield@burr.com                  Email
Counsel to California Dept. of Health Care
Services                                               California Office of the Attorney General                                                       kenneth.wanh@doj.ca.gov             Email
Top 30 Largest Unsecured Creditors                     Cardinal Health Pharma                                                                          Tyronza.Walton@cardinalhealth.com   Email
Counsel to Efficient Management Resource                                                                                                               acornelius@costell‐law.com
Systems, Inc..                                         Costell & Cornelius Law Corp                                                                    ssaad@costell‐law.com               Email


         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                                     Page 1 of 6
                                                                  Case 18-12491-CSS               Doc 2083           Filed 09/21/20     Page 19 of 25
                                                                                                            Exhibit C
                                                                                                   Core/2002 Agenda Service List
                                                                                                     Served as set forth below
                 DESCRIPTION                                             NAME                                 ADDRESS               FACSIMILE                      EMAIL                    METHOD OF SERVICE
Counsel to Ally Bank                                   Cross & Simon, LLC                                                                         jgrey@crosslaw.com                      Email

Counsel to Select Medical Corporation                  DECHERT LLP                                                                                brian.greer@dechert.com                 Email
                                                                                                                                                  stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                  DECHERT LLP                                                                                jonathan.stott@dechert.com              Email

Delaware Attorney General                              Delaware Attorney General                                                                  attorney.general@state.de.us            Email
Delaware Division of Revenue                           Delaware Division of Revenue                                                               fasnotify@state.de.us                   Email
Delaware Secretary of State                            Delaware Secretary of State                                                                dosdoc_ftax@state.de.us                 Email
Delaware State Treasury                                Delaware State Treasury                                                                    statetreasurer@state.de.us              Email
                                                                                                                                                  stuart.brown@dlapiper.com
Counsel to Debtors                                     DLA Piper LLP (US)                                                                         kaitlin.edelman@dlapiper.com            Email
Counsel to Oracle America, Inc.                        Doshi Legal Group, P.C.                                                                    amish@doshilegal.com                    Email
Counsel to PMA Insurance Group                         Earp Cohn P.C.                                                                             aetish@earpcohn.com                     Email
                                                                                                                                                  tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                 Eckert Seamans Cherin & Mellott, LLC                                                       boneill@eckertseamans.com               Email
                                                                                                                                                  cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                 Eckert Seamans Cherin & Mellott, LLC                                                       smorrissey@eckertseamans.com            Email
                                                                                                ATTN: WILLIAM PALLEY
                                                       Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                     Inc.                                     CHATSWORTH CA 91311                                                                       Overnight Mail

Environmental Protection Agency ‐ Region 3             Environmental Protection Agency                                             215‐814‐5103                                           Facsimile

Top 30 Largest Unsecured Creditors                     Freedom Medical, Inc.                                                                      ewenzel@freedommedical.com              Email
                                                                                                                                                  andrew.hinkelman@fticonsulting.com
                                                                                                                                                  jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                        FTI Consulting                                                                             christopher.goff@fticonsulting.com      Email
Counsel to Efficient Management Resource
Systems, Inc..                                         Garner Health Law Corporation                                                              craig@garnerhealth.com                  Email

                                                                                                                                                  srand‐lewis@randandrand‐lewisplcs.com
Counsel to Viola Ovchar                                Gary Rand & Suzanne E. Rand‐Lewis PLCS                                                     grand@randandrand‐lewisplcs.com         Email
Counsel to Melanie L. Cyganowksi, Patient
Care Ombudsman                                         Gibbons P.C.                                                                               nsongonuga@gibbonslaw.com               Email
Counsel to Bio‐Medical Applications of
Louisiana, LLC d/b/a Shreveport Regional
Dialysis Center a/k/a BMA Northwest                                                                                                               ahalperin@halperinlaw.net
Louisiana                                              Halperin Battaglia Benzija, LLP                                                            dcohen@halperinlaw.net                  Email
                                                       Heb Ababa, Ronaldoe Gutierrez, and
Top 30 Largest Unsecured Creditors                     Yolanda Penney                                                                             jantonelli@antonellilaw.com             Email

Counsel to Healthcare Finance Partners, Corp. Hogan♦McDaniel                                                                                      dkhogan@dkhogan.com                     Email


         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                            Page 2 of 6
                                                                  Case 18-12491-CSS                  Doc 2083            Filed 09/21/20     Page 20 of 25
                                                                                                                Exhibit C
                                                                                                       Core/2002 Agenda Service List
                                                                                                         Served as set forth below
                 DESCRIPTION                                              NAME                                     ADDRESS              FACSIMILE                      EMAIL               METHOD OF SERVICE
                                                                                                   Attn: Paul Wearing
                                                                                                   Special Handling Group
Counsel to IBM Credit LLC (Case No. 18‐                                                            7100 Highlands Pkwy
12499)                                                 IBM Credit LLC                              Smyrna GA 30082                                                                       Overnight Mail

Counsel to IBM Credit LLC                              IBM Credit LLC                                                                                 cgoulart@br.ibm.com                Email

IRS Insolvency Section                                 Internal Revenue Service                                                        855‐235‐6787                                      Facsimile

IRS Insolvency Section                                 Internal Revenue Service                                                        267‐941‐1015                                      Facsimile
Counsel to VFI KR SPE I, LLC and Varilease
Finance, Inc.                                          Jaffe Raitt Heuer & Weiss, P.C.                                                                jwelford@jaffelaw.com              Email

Counsel to Rouge General Medical Center                Kantrow Spaht Weaver and Blitzer (APLC)                                                        david@kswb.com                     Email

Counsel to City National Bank of Florida               Klehr Harrison Harvey Branzburg LLP                                                            dpacitti@klehr.com                 Email
Counsel to City National Bank of Florida               Klehr Harrison Harvey Branzburg LLP                                                            mbranzburg@klehr.com               Email
Counsel to Creditor Harbor Pointe Air
Conditioning & Control Systems, Inc.                   Law Office of Mitchell B. Hannah                                                               hallie@hannahlaw.com               Email
Counsel to Coastline Anesthesia and Pain
Medical Group                                          Law Offices of Guy R. Bayley                                                                   bayleyco@me.com                    Email
Counsel to AGF Investment Fund 5, LLC                  Levene, Neale, Bender, Yoo & Brill L.L.P.                                                      GEK@lnbyb.com                      Email

Counsel to Dallas County                               Linebarger Goggan Blair & Sampson, LLP                                                         dallas.bankruptcy@publicans.com    Email

Counsel to Harris County                               Linebarger Goggan Blair & Sampson, LLP                                                         houston_bankruptcy@publicans.com   Email
Counsel for Aetna Health Inc. and certain                                                                                                             mrifino@mccarter.com
affiliated entities                                    McCarter & English, LLP                                                                        kbuck@mccarter.com                 Email
Proposed Special Counsel for the Silver Lake                                                                                                          wsmith@mwe.com
Debtors in Connection with the Sale of the                                                                                                            jkapp@mwe.com
Silver Lake Medical Center                             McDermott Will & Emery LLP                                                                     mpreusker@mwe.com                  Email

Counsel to agent for prepetition credit facility McGuireWoods LLP                                                                                     agambill@mcguirewoods.com          Email
Counsel to Wells Fargo Bank, National                                                                                                                 bswett@mcguirewoods.com
Association                                      McGuirewoods LLP                                                                                     ashipley@mcquirewoods.com          Email
                                                                                                   Attn: Sheryl L. Moreau
                                                                                                   Bankruptcy Unit
                                                                                                   P.O. Box 475
Counsel to Department of Revenue                       Missouri Department of Revenue              Jefferson City MO 65105‐0475                                                          Overnight Mail

Counsel to AGF Investment Fund 5, LLC                  Morris James LLP                                                                               bfallon@morrisjames.com            Email
                                                                                                                                                      aremming@mnat.com
Counsel for Concordia Bank & Trust Company Morris, Nichols, Arsht & Tunnell LLP                                                                       jbarsalona@mnat.com                Email


         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                                Page 3 of 6
                                                                   Case 18-12491-CSS               Doc 2083          Filed 09/21/20     Page 21 of 25
                                                                                                            Exhibit C
                                                                                                   Core/2002 Agenda Service List
                                                                                                     Served as set forth below
                 DESCRIPTION                                           NAME                                   ADDRESS               FACSIMILE                      EMAIL              METHOD OF SERVICE
                                                       Morrison Management Resources Systems,
Top 30 Largest Unsecured Creditors                     Inc.                                                                        251‐461‐3193                                     Facsimile
Counsel to DaVita, Inc.                                Moye White LLP                                                                             tim.swanson@moyewhite.com         Email

United States Trustee District of Delaware             Office of the United States Trustee                                                        benjamin.a.hackman@usdoj.gov      Email
                                                                                                                                                  jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient                                                                                                         ryan@otterbourg.com
Care Ombudsman                                         Otterbourg P.C.                                                                            mmaizel@otterbourg.com            Email
                                                                                                                                                  jpomerantz@pszjlaw.com
Counsel to the Official Committee of                                                                                                              bsandler@pszjlaw.com
Unsecured Creditors                                    Pachulski Stang Ziehl & Jones LLP                                                          crobinson@pszjlaw.com             Email
City of Wichita Falls, Wichita Falls
Independent School District and Wichita                Perdue, Brandon, Fielder, Collins & Mott,
County                                                 L.L.P.                                                                                     jbaer@pbfcm.com                   Email

Counsel to KND Real Estate 40, L.L.C.                  Polsinelli PC                                                                              bdolphin@polsinelli.com           Email
Counsel to KND Real Estate 40, L.L.C.                  Polsinelli PC                                                                              jeremy.johnson@polsinelli.com     Email
                                                                                                                                                  jryan@potteranderson.com
Counsel to LADMC, LLC                          Potter Anderson & Corroon LLP                                                                      rmcneill@potteranderson.com       Email
Counsel to Pacific Hospital Management, Inc.,
a California Corporation, dba Promise Hospital
of San Diego, California                       Randick O'Dea & Tooliatos, LLP                                                                     pvermont@randicklaw.com           Email
                                                                                                                                                  knight@rlf.com
Counsel to Wells Fargo Bank, National                                                                                                             steele@rlf.com
Association                                            Richards, Layton & Finger, P.A.                                                            queroli@rlf.com                   Email

Counsel to AmeriHealth Caritas Louisiana, Inc.         Saul Ewing Arnstein & Lehr LLP                                                             luke.murley@saul.com              Email
Counsel to the SWC Landlords                           Schulte Roth & Zabel LLP                                                                   rose.cherson@srz.com              Email
Securities and Exchange Commission ‐
Headquarters                                           Securities & Exchange Commission                                                           secbankruptcy@sec.gov             Email
Securities and Exchange Commission ‐                   Securities & Exchange Commission ‐ NY                                                      bankruptcynoticeschr@sec.gov
Regional Office                                        Office                                                                                     nyrobankruptcy@sec.gov            Email
Securities and Exchange Commission ‐                   Securities & Exchange Commission ‐
Regional Office                                        Philadelphia Office                                                                        secbankruptcy@sec.gov             Email
Counsel to Spectrum a/k/a Charter
Communications, Inc                                    Sheppard Mullin Richter & Hampton LLP                                                      etillinghast@sheppardmullin.com   Email
                                                                                                                                                  asherman@sillscummis.com
Counsel to the Official Committee of                                                                                                              bmankovetskiy@sillscummis.com
Unsecured Creditors                          Sills Cummis & Gross P.C.                                                                            rbrennan@sillscummis.com          Email
Counsel for Symphony Diagnostic Services No.
1 d/b/a Mobilex                              Skadden, Arps, Slate, Meagher & Flom LLP                                                             steven.walsh@skadden.com          Email
Counsel to Webb Shade Memorial Fund          Stern & Eisenberg Mid‐Atlantic, PC                                                                   lhatfield@sterneisenberg.com      Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                            Page 4 of 6
                                                                  Case 18-12491-CSS                Doc 2083            Filed 09/21/20          Page 22 of 25
                                                                                                              Exhibit C
                                                                                                     Core/2002 Agenda Service List
                                                                                                       Served as set forth below
                 DESCRIPTION                                               NAME                                 ADDRESS                    FACSIMILE                      EMAIL               METHOD OF SERVICE
                                                                                                                                                         jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                                                                               ebc@stevenslee.com                 Email

Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                                                                               rl@stevenslee.com                  Email

Admitted Pro Hac Vice as Counsel for                                                                                                                     dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek             Stewart Robbins & Brown LLC                                                                       bbrown@stewartrobbins.com          Email
                                                                                                                                                         streusand@slollp.com
Counsel for Dell Financial Services, LLC               Streusand, Landon, Ozburn & Lemmon, LLP                                                           nguyen@slollp.com                  Email

Top 30 Largest Unsecured Creditors                     Surgical Program Development                                                       310‐861‐5001                                      Facsimile
Counsel to the Texas Health and Human
Services Commission                                    Texas Attorney General’s Office                                                                   casey.roy@oag.texas.gov            Email
Counsel for the Texas Comptroller of Public                                                                                                              sherri.simpson@oag.texas.gov
Accounts                                               Texas Attorney General's Office                                                                   christopher.murphy@oag.texas.gov   Email
                                                                                                                                                         leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                    The Rosner Law Group LLC                                                                          gibson@teamrosner.com              Email
Counsel for The San Diego County Treasurer‐
Tax Collector of California                            Treasurer‐Tax Collector                                                            619‐685‐2589                                      Facsimile

Counsel to the United States                           U.S. Department of Justice                                                                        seth.shapiro@usdoj.gov             Email
                                                                                                 Attn: General Counsel
                                                                                                 950 Pennsylvania Avenue, NW
United States Department of Justice                    U.S. Department of Justice                Washington DC 20530‐0001                                                                   Overnight Mail

US Counsel to the District of Delaware                 US Attorney for Delaware                                                                          usade.ecfbankruptcy@usdoj.gov      Email

Counsel to LADMC, LLC                                  Valensi Rose, PLC                                                                  310‐277‐1706                                      Facsimile
                                                                                                                                                         john.tishler@wallerlaw.com
                                                                                                                                                         katie.stenberg@wallerlaw.com
                                                                                                                                                         blake.roth@wallerlaw.com
Counsel to Debtors                                     Waller Lansden Dortch & Davis, LLP                                                                Tyler.Layne@wallerlaw.com          Email
                                                                                                                                                         david.lemke@wallerlaw.com
Counsel to Ally Bank                                   Waller Lansden Dortch & Davis, LLP                                                                melissa.jones@wallerlaw.com        Email

                                                                                                 Attn: Specialty Finance Loan Portfolio
                                                                                                 Manager
                                                                                                 2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                 Wells Fargo Bank, National Association    Santa Monica CA 90404                                                                      Overnight Mail

Counsel to Concordia Bank & Trust Company              Wheelis & Rozanski, APLC                                                                          steve@wheelis‐rozanski.com         Email

Counsel to the SWC Landlords                           Whiteford, Taylor & Preston LLC                                                                   csamis@wtplaw.com                  Email


         In re: Promise Healthcare Group LLC, et al.
         Case No. 18‐12491 (CSS)                                                                              Page 5 of 6
                                                                   Case 18-12491-CSS             Doc 2083           Filed 09/21/20   Page 23 of 25
                                                                                                           Exhibit C
                                                                                                  Core/2002 Agenda Service List
                                                                                                    Served as set forth below
                 DESCRIPTION                                                NAME                             ADDRESS              FACSIMILE                     EMAIL     METHOD OF SERVICE
Counsel to William A. Catlett, L.L.C.                   William A. Catlett, L.L.C.                                                            william@catlett.biz       Email
                                                                                               ATTN: PETE HARTLEY
                                                        Wound Care Management, LLC D/B/A       16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                      Medcentris                             HAMMOND LA 70403                                                         Overnight Mail
                                                                                                                                              bankfilings@ycst.com
                                                                                                                                              rbrady@ycst.com
Counsel to Select Medical Corporation                   Young Conaway Stargatt & Taylor, LLP                                                  sgreecher@ycst.com        Email




          In re: Promise Healthcare Group LLC, et al.
          Case No. 18‐12491 (CSS)                                                                          Page 6 of 6
Case 18-12491-CSS   Doc 2083   Filed 09/21/20   Page 24 of 25




                        Exhibit D
                                        Case 18-12491-CSS     Doc 2083      Filed 09/21/20     Page 25 of 25

                                                                   Exhibit D
                                                        Agenda Notice Parties Service List
                                                                Served by email

                                          NAME                       NOTICE NAME                        EMAIL
                        ASHBY & GEDDES, P.A.                 Attn: William P. Bowden           wbowden@ashbygeddes.com
                        ORRICK, HERRINGTON & SUTCLIFFE LLP   Attn: Evan C. Hollander           echollander@orrick.com
                        ORRICK, HERRINGTON & SUTCLIFFE LLP   Attn: Debbie L. Felder            dfelder@orrick.com
                        LOUISIANA DEPARTMENT OF REVENUE      Attn: Florence Bonaccorso‐Saenz   Florence.Saenz@la.gov
                        U.S. Department of Justice           Attn: Ward W. Benson              ward.w.benson@usdoj.gov




In re: Promise Healthcare Group LLC, et al.
Case No. 18‐12491 (CSS)                                             Page 1 of 1
